                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

        Frank Stephen Roberts,          )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           1:19-cv-00248-MR-WCM
                                        )
                  vs.                   )
                                        )
         Delta Air Lines, Inc.,         )
              Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 4, 2020 Order.

                                               August 4, 2020




      Case 1:19-cv-00248-MR-WCM Document 25 Filed 08/04/20 Page 1 of 1
